DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/10/2020 and 04/28/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Each of Claims 1-5 has been analyzed to determine whether it is directed to any judicial exceptions.  
Step 2A, Prong 1

Specifically, Claim 1 recites: A laser power control device comprising: a storage unit (additional element) that stores relational data having a measurement value of a heat radiation sensor(observation, which is a mental process under the 2019 PEG), which measures intensity of heat radiation of an irradiation object irradiated with a laser beam from a laser machining device in association with a power value of the laser beam on a machining surface of the laser machining device (observation, which is a mental process under the 2019 PEG);. 
Further, dependent Claims 2-3, and 5 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claim 1 (and their respective dependent Claims 2-3, and 5) is not integrated into a practical application under the 2019 PEG because the additional elements (identified in bold text above in independent Claim 1) either 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., mental process and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., storage unit in claim 1).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claim 1 (and their respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claim 1 (and their respective dependent claims) are each directed to an abstract idea under the 2019 PEG. 
Step 2B
None of Claims 1 -5 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of storage unit. These additional elements are generically claimed computer components that enable the collection, processing and transmission of data by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data. The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Per Applicant’s specification, the communication system (storage unit in claim 1) may be a programmable logic controller (PLC) or a computing device that receives data from various components (e.g., sensor or laser). For instance, the control device 10 is a computer including a central processing unit (CPU), a storage device that stores a control program to be executed by 
As such, the laser control device (the storage unit as claimed in claim 1) is simply a generic computer component that executes the above-identified instructions (rules) to enable each welding power supply unit to communicate with other welding power supply units. Furthermore, Applicant’s specification does not describe any special programming or algorithms required for storage unit.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computing or laser arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing or welding industry arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., the storage unit) because it describes Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified generic computer limitations in Claims 1-5 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 -5 are directed to applying an abstract idea (as identified above) on a general purpose computer (the storage unit as claimed in claim 1) without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 5 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claim 1 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified 
Therefore, none of the Claims 1 to 5 amounts to significantly more than the abstract idea itself. 
Accordingly, Claims 1 to 5 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and 

Regarding claims 1, and 6, claim limitation “a storage unit that stores relational data” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “stores relational data” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and claim 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0028 of the specification states: the control device 10 is a computer including a central processing unit (CPU), a storage device that stores a control program to be executed by the CPU and control data, and an interface for input and output of signals of the respective units.  The control device 10 includes a creation processing unit 11 of relational data that creates relational data having the heat radiation in association with the power of the laser beam, a relational data storage unit 12 that stores the relational data, and an estimation unit 13 that estimates the power of the laser beam.  In addition, the control device 10 includes an adjustment unit 14 that adjusts the power of the laser beam, a necessity determination unit 15 that determines a necessity for adjustment of the power, and a display unit 16 that can output an image or text.  The creation processing unit 11 of the relational data, the estimation unit 13, the adjustment unit 14, and the necessity determination unit 15 are functional modules that function through execution of the control program by the CPU.  The relational data storage unit 12 is an area set to store the relational data in advance in a storage area, and corresponds to an example of a storage unit according to the invention.


Regarding claim 2, claim limitation “an estimation unit that estimates power” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “estimates power” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0028 of the specification states: the control device 10 is a computer including a central processing unit (CPU), a storage device that stores a control program to be executed by the CPU and control data, and an interface for input and output of signals of the respective units.  The control device 10 includes a creation processing unit 11 of relational data that creates relational data having the heat radiation in association with the power of the laser beam, a relational data storage unit 12 that stores the relational data, and an estimation unit 13 that estimates the power of the laser beam.  In addition, the control device 10 includes an adjustment unit 14 that adjusts the power of the laser beam, a necessity determination unit 15 that determines a necessity for adjustment of the power, and a display unit 16 that can output an image or text.  The creation processing unit 11 of the relational data, the estimation unit 13, the adjustment unit 14, and the necessity determination unit 15 are functional modules that function through execution of the control program by the CPU.  The relational data storage unit 12 is an 
	For examination purposes, an estimation unit is construed as control device, a computer, or a computer program.

Regarding claim 3, claim limitation “an adjustment unit that adjusts the power” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “adjust the power” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0028 of the specification states: the control device 10 is a computer including a central processing unit (CPU), a storage device that stores a control program to be executed by the CPU and control data, and an interface for input and output of signals of the respective units.  The control device 10 includes a creation processing unit 11 of relational data that creates relational data having the heat radiation in association with the power of the laser beam, a relational data storage unit 12 that stores the relational data, and an estimation unit 13 that estimates the power of the laser beam.  In addition, the control device 10 includes an adjustment unit 14 that adjusts the power of the laser beam, a necessity determination unit 15 that determines a necessity for adjustment of the power, and a display unit 16 that can output an image or text.  The creation processing unit 11 of the relational data, the estimation unit 13, the 
	For examination purposes, an adjustment unit is construed as control device, a computer, or a computer program.

Regarding claim 5, claim limitation “a necessity determination unit that determines a necessity for adjustment of power” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “determines a necessity for adjustment of power” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0028 of the specification states: the control device 10 is a computer including a central processing unit (CPU), a storage device that stores a control program to be executed by the CPU and control data, and an interface for input and output of signals of the respective units.  The control device 10 includes a creation processing unit 11 of relational data that creates relational data having the heat radiation in association with the power of the laser beam, a relational data storage unit 12 that stores the relational data, and an estimation unit 13 that estimates the power of the laser beam.  In addition, the control device 10 includes an adjustment 
	For examination purposes, a necessity determination unit is construed as control device, a computer, or a computer program.

Regarding claim 4, claim limitation “display unit that display the power” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “displays the power” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0028 of the specification states: the control device 10 is a computer including a central processing unit (CPU), a storage device that stores a control program to be executed by the CPU and control data, and an interface for input and output of signals of the respective units.  The control device 10 includes a creation processing unit 11 of relational data that creates relational data having the heat radiation in association with the power of the laser beam, a 
	For examination purposes, a display unit is construed as anything that is configured to display image or text.

Regarding claim 6, claim limitation “an optical system that irradiates a machining object with a laser beam” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “irradiates a machining object with a laser beam” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0028 of the specification states: the control device 10 is a computer including a central processing unit (CPU), a storage device that stores a control program to be executed by 
	For examination purposes, an optical system is construed as a laser.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the phrase “which measures intensity of heat radiation of an irradiation object” is unclear whether “which” is specifying for the heat radiation sensor, or the data having the measurement value”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030183612 A1 to Timans et al. (“Timans”). 

Regarding claims 1-3, and 5-7, the Applicant is noted that Timans discloses, in para 0019 “The heater is then switched to a steady state, and two rapid pulses from a pulse source (such as an arc lamp or laser) are applied to heat the wafer surface to a desired annealing temperature it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the heat source of Timans wherein the heat source is a laser in order to irritate the object by the laser beam. 

Regarding claim 1, Timans discloses, a laser power control device (see a pulsed processing system 30 in Fig. 1) comprising: a storage unit (disclosed in para 0098 “a pre-programmed look-up table”) that stores relational data having a measurement value of a heat radiation sensor (see sensors 50, 54, 58, 62, and 68 and disclosed in para 0083 “the reflectivity of the substrate surface may be estimated from the sensor data obtained upon the first pulse for heating the front or device side surface of the substrate in a multi-pulse processing regime”, and  disclosed in para 0098 “the pulse parameters may be estimated from a pre-programmed look-up table”), which measures intensity of heat radiation of an irradiation object irradiated with a laser beam from a laser machining device (disclosed in para 0019 “The heater is then switched to a steady state, and two rapid pulses from a pulse source (such as an arc lamp or laser) are applied to heat the wafer surface to a desired annealing temperature (i.e., 1300.degree.  C.)”) in association with a power value of the laser beam on a machining surface of the laser machining device (disclosed in para 0078 “the pulse parameters (energy, duration of pulse, time between pulses) may be adjusted for subsequent pulses in concert with background heating. Alternatively, the background heating power may be adjusted in timed relation to the application of the pulsed energy in anticipation of thermal effects produced by the pulse.  Independently or at the same time, pulse parameters may be adjusted to achieve target treatment temperatures”). 
 
Regarding claim 2, Timans discloses, further comprising: an estimation unit that estimates power of the laser beam on the machining surface based on the measurement value of the heat radiation sensor and the relational data stored in the storage unit (disclosed in para 0096 “The measured parameter in each of FIGS. 9 to 11 is related to lamp energy, E.sub.p, through a model, and the model calculation provides an estimate of the required pulse parameters (E.sub.p and .OMEGA.) for the next pulse.  Pulse-to-pulse manipulation of the pulse parameters provides a mechanism for feedback control of the wafer temperature rise during pulse processing”, and disclosed in para 0098 “the pulse parameters may be estimated from a pre-programmed look-up table”). 
 
Regarding claim 3, Timans discloses, further comprising: an adjustment unit that adjusts the power of the laser beam on the machining surface based on an estimation result of the estimation unit (disclosed in para 0078 “the pulse parameters (energy, duration of pulse, time between pulses) may be adjusted for subsequent pulses in concert with background heating.  
Alternatively, the background heating power may be adjusted in timed relation to the application of the pulsed energy in anticipation of thermal effects produced by the pulse.  Independently or at the same time, pulse parameters may be adjusted to achieve target treatment temperatures”).
 
Regarding claim 5, Timans discloses, further comprising: a necessity determination unit that determines a necessity for adjustment of power of the laser beam based on a measurement value of the heat radiation sensor obtained during irradiation with the laser beam of a machining object and the relational data (disclosed in para 0030 “Closed loop feedback control is applied to adjust the pulse parameters for each pulse applied to heat the front or device side of the substrate so as not to apply an energy pulse that will heat the front side of the substrate to a temperature above the desired treating or annealing temperature or, in other words to just reach the desired temperature”). 
 
Regarding claim 6, Timans discloses, a laser machining device (see a pulsed processing system 30 in Fig. 1) comprising: 
an optical system (see heat sources 44 and 46 and disclosed in para 0019 “The heater is then switched to a steady state, and two rapid pulses from a pulse source (such as an arc lamp or laser) are applied to heat the wafer surface to a desired annealing temperature (i.e., 1300.degree.  C.)”) that irradiates a machining object ( see substrate 36) with a laser beam (see Fig. 1);  
a heat radiation sensor (see sensors 50, 54, 58, 62 and 64) that measures heat radiation of an irradiation object irradiated with the laser beam by the optical system (see Fig. 1); and 
a storage unit (disclosed in para 0098 “a pre-programmed look-up table”) that stores relational data having a measurement value of the heat radiation sensor in association with a power value of the laser beam on a machining surface (disclosed in para 0083 “the reflectivity of the substrate surface may be estimated from the sensor data obtained upon the first pulse for heating the front or device side surface of the substrate in a multi-pulse processing regime”, and  disclosed in para 0098 “the pulse parameters may be estimated from a pre-programmed look-up table”).. 
 
Regarding claim 7, Timans discloses, a laser power control method comprising: 
measuring heat radiation of an irradiation object irradiated with a laser beam from a laser  (disclosed in para 0083 “the reflectivity of the substrate surface may be estimated from the sensor data obtained upon the first pulse for heating the front or device side surface of the substrate in a multi-pulse processing regime”);
estimating a power value of the laser beam on a machining surface of the laser machining device from a value of the measured heat radiation (disclosed in para 0096 “The measured parameter in each of FIGS. 9 to 11 is related to lamp energy, E.sub.p, through a model, and the model calculation provides an estimate of the required pulse parameters (E.sub.p and .OMEGA.) for the next pulse.  Pulse-to-pulse manipulation of the pulse parameters provides a mechanism for feedback control of the wafer temperature rise during pulse processing”, and disclosed in para 0098 “the pulse parameters may be estimated from a pre-programmed look-up table”); and adjusting power of the laser beam on the machining surface based on the estimated power value (disclosed in para 0078 “the pulse parameters (energy, duration of pulse, time between pulses) may be adjusted for subsequent pulses in concert with background heating. Alternatively, the background heating power may be adjusted in timed relation to the application of the pulsed energy in anticipation of thermal effects produced by the pulse.  Independently or at the same time, pulse parameters may be adjusted to achieve target treatment temperatures”). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20030183612 A1 to Timans et al. (“Timans”), in view of US 5162239 A to Winer et al. (“Winer”).

Regarding claim 4, Timans discloses all the limitations claimed in claim 3 with the power of the laser beam estimated by the estimation unit device (disclosed in para 0083 “the reflectivity of the substrate surface may be estimated from the sensor data obtained upon the first pulse for heating the front or device side surface of the substrate in a multi-pulse processing regime”) or the power of the laser beam adjusted by the adjustment unit (disclosed in para 0078 “the pulse parameters (energy, duration of pulse, time between pulses) may be adjusted for subsequent pulses in concert with background heating. Alternatively, the background heating power may be adjusted in timed relation to the application of the pulsed energy in anticipation of thermal effects produced by the pulse.  Independently or at the same time, pulse parameters may be adjusted to achieve target treatment temperatures”).
However, Timans does not explicitly disclose, a display unit that displays the power of the laser beam.
Nonetheless, Winer teaches, laser power control system (see Fig. 5) with a display unit (see monitor 16) that displays the laser beam (disclosed in Col. 8 lines 51-52 “beam profiler 15 and monitor interface 16, which allow a human operator to view the laser beam shape”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser control device of Timans wherein the laser control device comprises a display as taught and/or suggested by Winer in order to display the power of the laser beam thereby allowing a human operator to view and control the power as disclosed in Col. 8 lines 51-52 by Winer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761